Citation Nr: 0930055	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  95-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a herniorrhaphy.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a gunshot wound (GSW) of the right hip.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits for 
the Veteran's adult son based on having become incapable of 
self support prior to the age of 18 years.

6.  Entitlement to compensation benefits for the Veteran's 
adult son based on having become incapable of self support 
prior to the age of 18 years.


REPRESENTATION

Appellant represented by:	Donovan L. Parker, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 29, 1966, to 
September 8, 1969.  He also served on active duty from 
September 9, 1969, to August 21, 1975.  However, the latter 
period of service resulted in a discharge under conditions 
other than honorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000, December 2003, and 
September 2003 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously adjudicated the Veteran's claims of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a herniorrhaphy and whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for residuals of a gunshot wound (GSW) of the 
right hip in December 2005.  The Board held that new and 
material evidence had not been received to reopen the 
Veteran's claims.

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the March 2008 Joint 
Motion.  

The Court granted the Joint Motion for Remand in April 2008 
and returned the case to the Board.

The Board wrote to the Veteran's attorney in August 2008.  He 
was advised that the Veterans Law Judge that had previously 
conducted a hearing in the case was no longer with the Board.  
The Veteran was offered the opportunity to have another 
hearing.  See 38 C.F.R. § 20.707 (2008).  The Veteran 
responded that he did not desire another hearing in August 
2008.

The Board also wrote to the Veteran's attorney in August 
2008.  The Veteran was advised that the case was returned to 
the Board by the Court.  He was further advised that he had 
90 days to submit additional evidence or argument in support 
of his claim.  The Veteran's attorney submitted a response 
stating that the Veteran had nothing further to submit in 
support of his claim in August 2008.

Subsequently, in September 2008, the Board remanded these 
issues for further development consistent with the April 2008 
Joint Motion for Remand.

In the December 2005 decision, the Board remanded the third 
and fifth issues listed on the title page.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to compensation benefits for the 
Veteran's adult son based on having become incapable of self 
support prior to the age of 18 years is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 1982 rating decision the RO denied entitlement 
to service connection for the residuals of a gunshot wound to 
the right hip.  The Veteran was notified of that decision and 
did not appeal.

2.  The evidence received subsequent to the July 1982 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
not material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
Veteran incurred a gunshot wound to the right hip while on 
active duty, and it need not be considered in order to fairly 
decide the merits of his claim.

3.  In a July 1982 rating decision the RO denied entitlement 
to service connection for the residuals of a herniorrhaphy.  
The Veteran was notified of that decision and did not appeal.

4.  The evidence received subsequent to the July 1982 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decision makers.  

5.  In a February 1997 Board decision the Veteran was denied 
entitlement to service connection to hypertension, to include 
as secondary to PTSD and the decision became final based on 
the evidence then of record.

6.  The evidence received subsequent to the February 1997 
Board decision is both new and material because it was not 
associated with the claims folder at the time of the February 
1997 Board decision, bears directly and substantially on the 
issue on appeal, and therefore, needs to be considered in 
order to fairly decide the merits of his claim.

7.  The Veteran is currently diagnosed with hypertension.

8.  The Veteran's hypertension is permanently aggravated by 
the Veteran's PTSD.

9.  In a September 1996 rating decision the RO denied 
entitlement to compensation benefits for the Veteran's adult 
son based on having become incapable of self support prior to 
the age of 18 years.  The Veteran was notified of that 
decision and did not appeal.

10.  The evidence received subsequent to the September 1996 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to compensation 
benefits for the Veteran's adult son based on having become 
incapable of self support prior to the age of 18 years.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
gunshot wound to the right hip, including arthritis, is 
final; new and material evidence has not been received; and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1982); 
38 C.F.R. § 3.156 (2008).

2.  The July 1982 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
herniorrhaphy is final, new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1982); 38 C.F.R. § 3.156 (2008).

3.  The February 1997 Board decision denying entitlement to 
service connection for hypertension, to include as secondary 
to PTSD, is final, new and material evidence has been 
received, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1976); 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2008).

4.  Hypertension is permanently aggravated by a service-
connected disease.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

5.  The RO's September 1996 decision denying compensation 
benefits for the Veteran's adult son based on having become 
incapable of self support prior to the age of 18 years is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2008).

6.  The evidence received since the September 1996 RO rating 
decision is new and material, and the claim of entitlement to 
compensation benefits for the Veteran's adult son based on 
having become incapable of self support prior to the age of 
18 years, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's applications to reopen claims of entitlement to 
service connection for residuals of a herniorrhaphy and 
residuals of a gunshot wound (GSW) of the right hip, such 
error was harmless given that the claims are not being 
reopened, and hence service connection will not be granted 
and no rating or effective date will be assigned with respect 
to these claimed conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2008 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The letter also notified the Veteran of the bases 
for the denials in the prior decisions and provided the 
claimant with notice of what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denials.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in March 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran and was provided an 
opportunity to set forth his or her contentions during the 
hearing before a Veterans Law Judge.  The appellant was 
afforded a VA medical examination in March 2009.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applications to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1982); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2008).  A Board 
decision becomes final upon issuance.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).  If a claim 
of entitlement to service connection has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board notes that the definition of material evidence was 
revised in August 2001.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005)).

Where the claim is filed prior to August 2001, evidence is 
considered to be "new" if it was not previously submitted 
to agency decision makers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1993).  

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

A.  Residuals of Herniorrhaphy

The limited service medical records for the period of 
qualifying service make no reference to a hernia or the 
surgical treatment thereof.  When examined on entering 
service in July 1966, a scar from a herniorrhaphy was not 
documented.  When hospitalized in May 1971, during the period 
of non-qualifying service, the treating physician noted a 
history of surgery for a hernia.  When examined on separation 
in August 1975, the examiner documented a herniorrhaphy scar.  
The service medical records do not document the Veteran 
having had a hernia, or having undergone any surgery during 
military service.

He claimed entitlement to compensation benefits for the 
residuals of the herniorrhaphy in February 1982, and then 
reported that the surgery had occurred in 1966 or 1967.  A VA 
examination in June 1982 did not reveal any objective 
evidence of disability resulting from the claimed surgery.  
In the July 1982 rating decision the RO denied service 
connection on the basis that there was no evidence of the 
hernia and resulting surgery during the period of qualifying 
service.  The Veteran was notified of the July 1982 decision 
and did not appeal, and that decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1982).  

The evidence received subsequent to the July 1982 decision 
includes extensive medical records pertaining to the 
Veteran's treatment for other medical and psychiatric 
problems, some of which indicate that he complained of pain 
in the area of the herniorrhaphy.  The records also include 
the historical reference to hernia surgery in 1966 or 1967.  
In a July 1993 statement the Veteran reported having 
undergone hernia surgery while stationed at Fort Campbell, 
Kentucky, in 1967, and that he continued to have pain in the 
area of the surgery.  During the May 2005 hearing he 
testified that the hernia surgery occurred in 1966, shortly 
after he completed basic training at Fort Campbell.  The 
report of a March 1998 VA examination indicates that he had a 
small, reducible, right inguinal hernia at that time, but a 
VA examination in April 1999 showed no recurrence of the 
hernia.

To the extent that the evidence documents the Veteran's 
complaints regarding the surgical site and the recurrence of 
the hernia, the evidence is new because the evidence of 
record in July 1982 did not reflect any residuals of the 
claimed in-service surgery.  The evidence is not material, 
however, because current complaints are not probative of 
having undergone surgery during a period of qualifying 
service.  To the extent that the evidence reflects the 
Veteran's report of having undergone hernia surgery in 1966 
or 1967, that evidence is cumulative of the evidence of 
record in July 1982, which included his assertion of having 
had the surgery at that time.  Because his report of when the 
surgery occurred is not new, the Board need not consider 
whether it is material.  See Vargas Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999) (if the Board finds that newly presented 
evidence is cumulative of evidence previously considered, the 
analysis should end there).

The RO obtained the Veteran's service personnel records, 
which show that he was assigned to Fort Campbell from October 
1966 to December 1967.  The RO tried to locate any clinical 
records pertaining to his treatment at the service department 
medical facility at Fort Campbell, but was not successful.  
The service personnel records make no reference to any 
medical treatment.  Because the personnel records reflect the 
same information previously reported by the Veteran, that 
evidence is cumulative of the evidence of record in July 
1982.  That evidence included the Veteran's report of having 
had hernia surgery in 1966 or 1967.

The Veteran presented a September 1999 medical report in 
which his physician stated that the Veteran had reported the 
surgical repair of a right inguinal hernia in the early 
1970s, while on active duty in Kentucky.  The physician 
referenced the report of the August 1975 separation 
examination noting the presence of the herniorrhaphy scar, 
and the Veteran's report of not having had the scar when 
entering service.  A physical examination in September 1999 
showed no abnormalities, other than the intact surgical scar.

The September 1999 medical report is not new, in that it 
merely reflects the Veteran's report of when the surgery 
occurred.  The physician did not provide a medical opinion 
indicating that the current surgical scar was incurred in 
service, but reiterated the existing evidence of the 
Veteran's assertion as to when he had the surgery.  The 
September 1999 medical opinion is, therefore, cumulative and 
redundant of the evidence of record in July 1982, and the 
Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.

In summary, some of the evidence received since the July 1982 
decision is new.  None of the evidence is material, however, 
in that it does not bear directly and substantially on the 
issue on appeal, that being whether the Veteran underwent 
hernia surgery during a qualifying period of military 
service.  The Board therefore finds that evidence that is 
both new and material has not been received, and the claim of 
entitlement to service connection for the residuals of a 
herniorrhaphy is not reopened.

B.  Residuals of a Gunshot Wound to the Right Hip

The Veteran's service medical records, including those for 
the period of non-qualifying service, are negative for any 
complaints or clinical findings pertaining to a gunshot 
wound.  In his initial February 1982 claim for compensation 
benefits he reported that the gunshot wound was incurred in 
1969.  A May 1982 VA hospital summary indicates that when 
hospitalized he complained of chronic pain in the right hip 
due to a "remote" gunshot wound.  During a May 1982 VA 
examination he reported having served two tours of duty in 
Vietnam, but denied having incurred any combat injuries.  
Examination of the right hip revealed a 1/2 centimeter scar 
from a wound on the right hip.  In the July 1982 decision the 
RO denied entitlement to service connection for the residuals 
of the gunshot wound on the basis that there was no evidence 
of the Veteran having received the injury while on active 
duty.  The Veteran was notified of the July 1982 decision and 
did not appeal, and that decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1982).  

The evidence received following the July 1982 decision 
includes the reports of numerous VA hospitalizations and VA 
outpatient treatment records indicating that the Veteran 
complained of chronic pain in the right hip, which he 
attributed to the gunshot wound with a retained bullet.  The 
records also disclose a diagnosis of degenerative joint 
disease, although the records do not describe the joint(s) 
affected by that disorder.

During a March 1983 VA examination the Veteran denied having 
been injured during his initial tour in Vietnam, and reported 
having been injured in the right hip during his second tour, 
which occurred during the period of non-qualifying military 
service.  In conjunction with a claim for service connection 
for post-traumatic stress disorder (PTSD), in his December 
1984 description of in-service stressors he did not refer to 
having incurred any injuries while in service.

A September 1986 hospital summary shows that examination 
revealed arthritis in the right hip, but it is not clear 
whether that assessment was based on X-rays.  In March 1987 
he reported having had "chronic arthritis" in the right hip 
for 20 years.  In a December 1988 statement he asserted that 
the injury occurred in November 1968.  During a December 1988 
VA examination, which was conducted approximately one week 
after he completed the December 1988 statement, he reported 
that the injury occurred during his second tour in Vietnam 
from 1970 to 1971.  During March and October 1993 VA 
examinations he stated that, although he had served two tours 
in Vietnam and had participated in combat, he did not incur 
any injuries.

As previously stated, in a June 2000 statement the Veteran 
claimed entitlement to service connection for "arthritis," 
but did not describe the joint(s) affected by arthritis.  In 
the December 2000 rating decision the RO denied service 
connection for "arthritis of unspecified joints" on the 
basis that the service medical records did not reflect any 
disease or injury related to arthritis.  In his February 2001 
notice of disagreement the Veteran contested the denial of 
service connection for arthritis on the basis that the 
arthritis was caused by the gunshot wound to his right hip.  
The Board finds, therefore, that the Veteran is seeking 
service connection for the residuals of the gunshot wound to 
the right hip, manifested by arthritis, and that the evidence 
he presented regarding arthritis in the right hip should be 
evaluated in light of the prior denial of service connection 
for the residuals of a gunshot wound.

An X-ray study of the right hip, referenced in April 2001, 
revealed retained multiple bullet fragments in the right hip, 
but no evidence of arthritis.  In November 2001 the Veteran's 
physician stated that he suffered from chronic pain in the 
right hip secondary to the retained bullet fragments.

When evaluated in the Orthopedic Clinic in January 2002, the 
Veteran reported that he incurred the gunshot wound in 1971, 
which was during the period of non-qualifying service.  In a 
July 2003 report his physician stated that he had arthritis 
(but did not specify the joint) since incidents when he was 
on active duty, and that his current pain complaints could be 
related to those incidents.

During the May 2005 hearing the Veteran testified to having 
been shot when he was at Fort Rucker, Alabama, when some 
other men tried to rob him.  According to his service 
personnel records, he was assigned to Fort Rucker from 
January 1969 to June 1971.

The Veteran's statements indicating that the gunshot wound 
was incurred during his initial period of service are 
cumulative of the evidence of record in July 1982, which 
showed that he then reported having been shot in 1969.  The 
evidence indicating that the gunshot wound was incurred 
during the second period of service is new, in that he 
previously claimed to have been shot in 1969.  The evidence 
is not material, however, because it does not bear directly 
and substantially on the issue on appeal, that being whether 
the injury occurred during qualifying service.  

None of the evidence indicates that the gunshot wound was 
incurred during combat.  See 38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Although the Veteran indicated that the gunshot wound 
occurred during his second tour in Vietnam, he denied having 
incurred any injuries during combat.  He also described the 
injury as having occurred as the result of an attempted 
robbery at Fort Rucker, prior to his initial tour in Vietnam.

The medical evidence showing that the Veteran has arthritis 
in the right hip is new, in that the evidence of record in 
July 1982 did not reflect that disability.  Although his 
physician indicated that he had had the arthritis since he 
was on active duty, and that his current pain complaints 
could be related to service, that evidence was based on the 
Veteran's report of having incurred the injury while in 
military service and having had chronic pain since then.  
Because the opinion was based on the Veteran's reported 
history, which has previously been considered, it does not 
constitute new and material evidence.  See Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (a doctor's opinion that is based 
on the Veteran's reported history is not new and material if 
the Veteran's reported history was previously considered and 
rejected).

In addition, the physician referred to injuries having been 
incurred when the Veteran was on "active duty."  "Active 
duty" for VA benefit purposes means a period of military 
service from which the Veteran was discharged under 
conditions other than dishonorable.  VA has determined that 
the Veteran's service from September 1969 to August 1975 is 
not qualifying service for VA benefit purposes because his 
discharge from that period of service was other than 
honorable due to being absent without leave for a prolonged 
period.  See 38 C.F.R. § 3.12 (2005).  The second period of 
service does not, therefore, constitute "active duty" for 
VA benefit purposes, and any injury incurred during that 
period was not incurred "on active duty."

In summary, some of the evidence received since the July 1982 
decision is new.  That evidence is not material, however, 
because it does not bear directly and substantially on the 
issue of whether the Veteran incurred a gunshot wound to the 
right hip during a period of qualifying service that is 
currently manifested by retained bullet fragments, a scar, 
and arthritis in the hip.  The Board finds, therefore, that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for the 
residuals of a gunshot wound to the right hip, including 
arthritis, is not reopened.

C.  Hypertension.

The Veteran's service treatment records, including those for 
the period of non-qualifying service, are negative for any 
complaints or clinical findings pertaining to hypertension.  
In July 1993 the Veteran filed his initial claim for 
entitlement to service connection for hypertension, to 
include as secondary to PTSD.  In a December 1993 RO rating 
decision, the Veteran's claim was denied.  The Veteran filed 
a timely notice of disagreement and perfected an appeal of 
this issue to the Board.  Subsequently, the Board, in a 
decision dated in February 1997, denied entitlement to 
service connection for hypertension, to include as secondary 
to PTSD on the basis that the Veteran was not clinically 
diagnosed with hypertension.  The February 1997 Board 
decision became final based on the evidence then of record.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2008).  

At the time of the February 1997 Board decision, the 
Veteran's service treatment records and post-service VA 
treatment records dated through January 1995 were associated 
with the claims folder.

In June 2000 the Veteran filed an application to reopen his 
claim of entitlement to service connection for hypertension, 
to include as secondary to PTSD.  The evidence received 
following the February 1997 decision includes a letter from a 
VA physician dated in May 2006.  The letter reports that the 
Veteran has been receiving treatment for hypertension for 
quite some time and that his hypertension increases primarily 
when the Veteran is anxious and stressed secondary to his 
PTSD.  The physician continues to indicate that a review of 
the medical literature reveals that PTSD and hypertension 
have a strong correlation and that the Veteran is an example 
of how PTSD symptoms directly affect hypertension.

As the May 2006 physician's letter was not associated with 
the claims folder at the time of the February 1997 Board 
decision and indicates that the Veteran is currently 
diagnosed with hypertension, the Board finds the evidence to 
be both new and material.  Therefore, the Veteran's claim of 
entitlement to service connection for hypertension, to 
include as secondary to PTSD is reopened.

D.  Compensation Benefits for the Veteran's Adult Son Based 
on Having Become Incapable of Self Support Prior to the Age 
of 18 Years.

In a September 1996 RO rating decision, the Veteran was 
denied entitlement to compensation benefits for the Veteran's 
adult son based on having become incapable of self support 
prior to the age of 18 years on the basis that the 
preponderance of the evidence did not demonstrate the 
Veteran's son became incapable of self support prior to the 
age of 18 years.  At the time of the September 1996 RO rating 
decision the pertinent evidence of record included the 
records of the Veteran's son's treatment by Dr. I.S., a 
statement from the Fitzgerald High School in Fitzgerald, 
Georgia, and a statement from Behavioral Health Services of 
South Georgia, dated in July 1996.  The Veteran was notified 
of the September 1996 RO rating decision denying compensation 
benefits for the Veteran's adult son based on having become 
incapable of self support prior to the age of 18 years and 
did not appeal, and that decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2008).

The Veteran filed his application to reopen a claim of 
entitlement to compensation benefits for the Veteran's adult 
son based on having become incapable of self support prior to 
the age of 18 years in May 2003.  The pertinent evidence 
received subsequent to the September 1996 RO rating decision 
includes the Veteran's son's records regarding his 
application for Social Security Administration Disability 
Benefits and a vocational evaluation report from the Georgia 
Department of Human Resources, Division of Rehabilitation 
Service, dated in September 1986.  The vocational evaluation 
report reveals that the Veteran's son's discrimination skills 
and quick decision making were less than adequate.  However, 
the vocational evaluator noted that the Veteran's son showed 
adequate worker traits to be able to work as a window 
cleaner, building cleaner, yard worker, or parks and grounds 
worker.  The Board finds that the evidence submitted is both 
new and material.  The evidence is new in that it was not 
associated with the claims folder prior to the September 1996 
RO rating decision and it is material in that it provides 
evidence of the Veteran's son's deficiencies and potential 
incapability of self support prior to the age of 18 years.  
Therefore, for the foregoing reasons the appeal must be 
granted.

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to PTSD.

As noted above, the Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for 
hypertension or high blood pressure.  Upon examination at 
separation from service, the Veteran was not noted to have 
high blood pressure or a diagnosis of hypertension.

Subsequent to service, the Veteran's post-service treatment 
records reveal that the Veteran was diagnosed with 
hypertension no later than November 1996 and has been 
receiving consistent treatment since that time for 
hypertension.

In a March 2006 VA treatment note, the Veteran's severe 
chronic PTSD was reported to be impinging adversely on his 
hypertension.  The physician rendered the opinion that the 
Veteran had severe, chronic, partially treated, refractory 
PTSD with clinical concomitant deficit in control of 
hypertension that seemed related to his primary service-
connected disability.

In a letter from a VA physician, dated in May 2006, the 
Veteran was noted to be diagnosed with and consistently 
treated for hypertension.  The physician noted that the 
Veteran's fluctuations in his hypertension primarily follow 
his anxiety and stress that are secondary to the Veteran's 
PTSD.  The physician reported that a review of the medical 
literature revealed that PTSD and hypertension were strongly 
correlated and that the Veteran's PTSD symptoms directly 
affect his hypertension.

In March 2009 the Veteran was afforded a VA Compensation and 
Pension examination.  The Veteran reported a history of 
hypertension and that he was diagnosed about 16 years prior 
to the examination.  After examination, the Veteran was 
diagnosed with essential hypertension.  The examiner rendered 
the opinion that PTSD does not alone cause hypertension but 
that it can effect high blood pressure by changing the 
patient's moods so that the blood pressure might fluctuate.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension, to include as secondary 
to PTSD is warranted.  The Veteran is currently diagnosed 
with hypertension and is service-connected for PTSD.  VA 
physicians in March and May 2006 rendered the opinion that 
the Veteran's current hypertension is aggravated by the 
Veteran's PTSD disability.  As such, entitlement to service 
connection for hypertension, include as secondary to PTSD, is 
granted.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a herniorrhaphy is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a gunshot wound to the right 
hip, manifested by arthritis, is denied.

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
hypertension is granted.

Service connection for hypertension is granted.


REMAND

The Veteran seeks entitlement to compensation benefits for 
the Veteran's adult son based on having become incapable of 
self support prior to the age of 18 years.  The Veteran 
contends that his son was born with disabilities that 
rendered him incapable of self support.

The claims folder contains substantial medical records of the 
Veteran's son's treatment including records from the 
Behavioral Health Service of South Georgia; Tift Regional 
Medical Center; Greenleaf Center; Georgia Department of Human 
Resources, Division of Rehabilitation Service; Georgia 
Department of Human Resources, The Cooperative School 
Program, and the Social Security Administration.  However, 
the Board notes that the claims folder has not been examined 
and an opinion has not been rendered regarding whether the 
Veteran's son was incapable of self support prior to the age 
of 18 years.  The Board finds that VA must afford the 
Veteran's son a VA examination that must include a 
retrospective medical opinion addressing whether the 
appellant was permanently incapable of self-support prior to 
attaining the age of 18 years.  See Chotta v. Peake, 22 Vet. 
App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 
(2008) (holding that the duty to assist may include 
development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence 
for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's son an 
appropriate VA examination to determine 
whether he became incapable of self 
support prior to reaching the age of 18.  
The claims folder must be made available 
to and be reviewed by the examiner.  The 
examiner must opine as to whether it is at 
least as like as not that the Veteran's 
son's disabilities, caused him to be 
permanently incapable of self support 
prior to reaching the age of 18 in October 
1988.  In offering this assessment, the 
examiner must specifically acknowledge and 
discuss the September 1986 Georgia 
Department of Human Resources, Division of 
Rehabilitation Service Vocational 
Evaluation Report.  The rationale for all 
opinions should be set forth in a legible 
report.

2.  Then the RO must readjudicate the 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


